                                                             Stacey C. Stone, Esq.
                                                             Email: sstone@hwb-law.com

                                                             Attorney for Plaintiffs

                                                                                       IN THE UNITED STATES DISTRICT COURT
                                                                                            FOR THE DISTRICT OF ALASKA

                                                              LOUIS IMBRIANI, ROBERT RUBEY,
                                                              MICHAEL HANIFEN, HOLLY DERIVERA,
                                                              BRIAN JOHNSON, and HOCKEY OFFICIALS
                                                              OF ALASKA,

                                                                                         Plaintiffs,

                                                                       v.

                                                              AUSTIN QUINN-DAVIDSON, in her capacity
                                                              as Acting Mayor for the Municipality of
                                                              Anchorage,

                                                                                Defendant.                             Case No. 3:21-cv-00105 TMB
HOLMES WEDDLE & BARCOTT, PC




                                                                                                 NOTICE OF SETTLEMENT
                         701 WEST EIGHTH AVENUE, SUITE 700
                           ANCHORAGE, AK 99501-3408
                             TELEPHONE (907) 274-0666
                              FACSIMILE (907) 277-4657




                                                                     Plaintiffs Louis Imbriani, Robert Rubey, Michael Hanifen, Holly DeRivera, Brian

                                                             Johnson and Hockey Officials of Alaska (hereinafter “Plaintiffs”), by and through their counsel

                                                             of record Holmes Weddle & Barcott, P.C. hereby notify the court that the parties have achieved

                                                             settlement of the above-captioned action. Final documents to dismiss the instant matter will be

                                                             filed forthwith.

                                                                     DATED this 2nd day of August, 2021, at Anchorage, Alaska.

                                                                                                                HOLMES WEDDLE & BARCOTT, P.C.
                                                                                                                Attorneys for Plaintiffs

                                                                                                                By: s/ Stacey C. Stone
                                                                                                                      Stacey C. Stone
                                                                                                                      Alaska Bar No. 1005030




                                                              NOTICE OF SETTLEMENT                                                                    Page 1 of 2
                                                              Louis Imbriani, et al. v. Austin Quinn-Davidson                       Case No. 3:21-cv-00105 TMB
                                                               Case 3:21-cv-00105-TMB Document 12 Filed 08/02/21 Page 1 of 2
                                                                      CERTIFICATE OF SERVICE


                                                             The undersigned hereby certifies that on this 2nd day
                                                             of August, 2021, a true and correct copy of the
                                                             foregoing was served by electronic means through
                                                             the ECF system as indicated on the Notice of
                                                             Electronic Filing.


                                                             By:      s/Stacey C. Stone
HOLMES WEDDLE & BARCOTT, PC
                         701 WEST EIGHTH AVENUE, SUITE 700
                           ANCHORAGE, AK 99501-3408
                             TELEPHONE (907) 274-0666
                              FACSIMILE (907) 277-4657




                                                             NOTICE OF SETTLEMENT                                                      Page 2 of 2
                                                             Louis Imbriani, et al. v. Austin Quinn-Davidson         Case No. 3:21-cv-00105 TMB
                                                              Case 3:21-cv-00105-TMB Document 12 Filed 08/02/21 Page 2 of 2
